Exhibit 10.1

CONSENT, dated as of February 9, 2018 (this “Consent”), under the Credit
Agreement, dated as of February 3, 2017 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Sprint Communications, Inc. (the “Borrower”), the guarantors party thereto, the
lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to Section 9.02 of the Credit Agreement, the Borrower and the
Administrative Agent acting with the consent of the Required Lenders hereby
agree as follows:

1. Defined Terms. Except as otherwise defined in this Consent, terms defined in
the Credit Agreement are used herein as defined therein.

2. Consents.

(a) The Borrower’s guaranty on a senior unsecured basis of Indebtedness of the
Parent Guarantor consisting of senior unsecured notes issued by the Parent
Guarantor shall be permitted pursuant to Section 6.01(p)(i) of the Credit
Agreement, it being understood, for the avoidance of doubt, (i) any such
guaranties shall not be included as Relevant Obligations, and (ii) after giving
effect to any such guaranty, the Borrower shall be in pro forma compliance with
the Financial Covenants (whether or not in effect) immediately after giving
effect thereto, based on the financial statements most recently delivered
pursuant to Section 5.01(a) or (b), recomputed on a pro forma basis.

(b) The Administrative Agent, including in, but not limited to, its capacity as
the Controlling Party (under and as defined in the Collateral Trust Agreement),
is authorized to effect the release of the property of the Borrower from the
Collateral (this clause (b), for the avoidance of doubt, not applying to any
other Loan Parties), and to take such actions as it deems reasonably advisable
to effect such release and/or the intent of this clause (b) (including the
proviso below), including entering into any certificates, directions or other
documentation or making or authorizing any filings; provided that any such
release shall automatically cease to be effective and the Borrower’s property
shall be deemed to not have been released from the Collateral in the event the
Borrower (i) creates, incurs, assumes or suffers to exist any Lien (other than
Liens granted under the Loan Documents) upon any of the Borrower’s property,
whether now owned or hereafter acquired except Permitted Encumbrances or Liens
described in Section 6.02(c), (i), (j), (k), and/or (q) of the Credit Agreement
or (ii) engages in any material business operations other than those of the type
engaged in as of the date hereof or directly owns any material assets other than
(1) the Equity Interests in Subsidiary Guarantors, (2) in connection with the
incurrence of Indebtedness or other obligations otherwise permitted under the
Credit Agreement, (3) cash, Permitted Investments and receivables (which, if
intercompany receivables, are owed to the Borrower by Subsidiary Guarantors) in
the ordinary course of business consistent with past practice and/or (4) in
connection with Sale and Leaseback Transactions otherwise permitted under the
Credit Agreement.

3. Effectiveness of Consent. This Consent shall become effective as of the date
(the “Effective Date”) the Administrative Agent shall have received:

(a) counterparts of this Consent executed by the Borrower and the Administrative
Agent (acting with the consent of the Required Lenders); and

(b) the Borrower shall have paid to the Administrative Agent, for the account of
each Lender that submits its consent hereto to the Administrative Agent prior to
5:00 p.m. New York City Time on February 9, 2018, a consent fee described on
Schedule I hereto, based on the aggregate principal amount of Term Loans and
Revolving Credit Commitments held by such consenting Lender as of the
effectiveness of this Consent.



--------------------------------------------------------------------------------

4. Continuing Effect; No Other Consents; No Novation. Except as expressly set
forth herein, this Consent shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, Issuing Banks or Lenders under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and affect. Each Loan Party acknowledges and agrees that,
except as expressly set forth herein with respect to the Borrower, all of the
Liens and security interests created and arising under any Loan Document remain
in full force and effect and continue to secure its Obligations, unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of this Consent.
Nothing herein shall be deemed to entitle the Loan Parties to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
Nothing in this Consent shall be deemed to be a novation of any obligations
under the Credit Agreement or any other Loan Document. This Consent shall
constitute a Loan Document.

5. Representations and Warranties. The Borrower hereby represents and warrants
that on the Effective Date, immediately before and after giving effect to this
Consent:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty is true and correct as of such
specific date); and

(b) no Default has occurred and is continuing.

6. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Consent, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

7. Counterparts. This Consent may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Consent by email or facsimile transmission or other electronic means (including
electronic mail) shall be effective as delivery of an original executed
counterpart of this Consent.

8. GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SPRINT COMMUNICATIONS, INC.,

as Borrower

By:  

/s/ Janet M. Duncan

 

Name: Janet M. Duncan

 

Title: Vice President and Treasurer

 

[Signature Page to Sprint Consent]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,


as Administrative Agent acting with the consent of
    the Required Lenders

By:   /s/ Bruce Borden

  Name:   Bruce Borden   Title:   Executive Director

 

 

[Signature Page to Sprint Consent]